RENDERED: MAY 6, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1246-MR

ERIC L. GIBSON                                                      APPELLANT


                   APPEAL FROM LYON CIRCUIT COURT
v.                HONORABLE C.A. WOODALL, III, JUDGE
                        ACTION NO. 19-CI-00071


KENTUCKY DEPARTMENT OF
CORRECTIONS AND DEEDRA
HART                                                                 APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES.

GOODWINE, JUDGE: Eric L. Gibson (“Gibson”) appeals pro se from the

judgment of the Lyon Circuit Court dismissing his complaint on the basis that he

failed to exhaust administrative remedies. We affirm.

            Gibson alleges that, on September 9, 2018, while he was an inmate, he

slipped and broke his right leg in two places on the grounds of the Kentucky State
Penitentiary. On June 12, 2019, he filed a complaint against the Kentucky

Department of Corrections and Warden DeEdra Hart (collectively “Corrections”)

in the circuit court asserting claims under the Kentucky Constitution and the

Eighth Amendment of the United States Constitution, as well as alleging

negligence. No documentation was attached to Gibson’s complaint.

                Corrections filed a motion to dismiss Gibson’s complaint under CR1

12.02(f) arguing he failed to exhaust administrative remedies as mandated by KRS2

454.415. The circuit court allowed Gibson to file an amended complaint. His

amended complaint was virtually identical to his original complaint except that it

included a statement that he had exhausted administrative remedies by timely filing

an institutional grievance. Record (“R.”) at 22-23. No documentation was

attached to the amended complaint.

                Corrections again moved to dismiss Gibson’s complaint on the same

grounds. In response, Gibson filed a motion, which he styled as a motion to show

cause, regarding his alleged exhaustion of administrative remedies on July 26,

2019. Therein, he repeated the claim that he exhausted administrative remedies.

Gibson attached two documents to his motion. The first appears to be a log of

grievances filed by inmates which shows that he filed a grievance on January 4,


1
    Kentucky Rules of Civil Procedure.
2
    Kentucky Revised Statutes.

                                          -2-
2019. R. at 34. The second is a letter dated July 22, 2019, from Gibson addressed

to the deputy warden of the prison requesting information on the status of his

grievance. R. at 35. Corrections responded to the motion, maintaining its

argument that Gibson had not exhausted administrative remedies. Corrections

attached a copy of Gibson’s grievance and a grievance rejection notice to its

response.

             On August 16, 2019, the circuit court granted Corrections’ motion and

dismissed Gibson’s complaint. The court determined that neither the complaint

nor the amended complaint included documentation showing Gibson’s exhaustion

of administrative remedies. Furthermore, the court found the documents attached

to Gibson’s July 26, 2019 motion did not “overcome the failure to exhaust

administrative remedies.” R. at 46.

             On September 3, 2019, Gibson moved to alter, amend, or vacate the

judgment under CR 59.05. Before the circuit court ruled on his motion, Gibson

filed a notice of appeal on September 13, 2019. In case number 2019-CA-1388-

MR, this Court ordered Gibson’s appeal be held in abeyance for sixty days to allow

the circuit court to rule on the CR 59.05 motion. Gibson did not seek an extension

of the period of abatement when the court did not address the motion within the

sixty days. Because a CR 59.05 motion has the affect of converting a final




                                        -3-
judgment into an interlocutory one until it is resolved, this Court dismissed

Gibson’s appeal.

             On August 26, 2020, the circuit court denied Gibson’s CR 59.05

motion. This appeal followed.

             We review judgments on motions to dismiss under CR 12.02(f) de

novo. Morgan v. Bird, 289 S.W.3d 222, 226 (Ky. App. 2009) (citation omitted).

Because such a motion involves a pure question of law, we owe the circuit court’s

decision no deference. Id. (citation omitted).

             On appeal, Gibson argues the circuit court erred in dismissing his

complaint for failure to exhaust administrative remedies. In part, KRS 454.415

mandates:

             (1) No action shall be brought by or on behalf of an
                inmate . . . until administrative remedies as set forth in
                the policies and procedures of the Department of
                Corrections, county jail, or other local or regional
                correctional facility are exhausted.

             (2) Administrative remedies shall be exhausted even if
                the remedy the inmate seeks is unavailable.

             (3) The inmate shall attach to any complaint filed
                documents verifying that administrative remedies
                have been exhausted.

             (4) A court shall dismiss a civil action brought by an
                inmate . . . if the inmate has not exhausted
                administrative remedies[.]




                                          -4-
                The burden to provide documentation of exhaustion of administrative

remedies is placed solely on the inmate by KRS 454.415(3). Herein, Gibson

attached no documentation to either his complaint or amended complaint, a clear

violation of the statute. Even the documents attached to his July 26, 2019 motion

do not show exhaustion of administrative remedies. Instead, the documents show

only that he filed a grievance. They do not indicate what arguments he made

therein, nor do they show the outcome or that he exhausted the grievance process.

                Furthermore, prior to filing an action in circuit court, Gibson was

required to follow the grievance procedures detailed in CPP3 14.6. Therein, an

inmate must first file a grievance within five business days after the incident. CPP

14.6(II)(J)1.a.(2). Thereafter, “[t]he Grievance Coordinator may reject a grievance

that does not comply with the grievance process requirements[,]” including

timeliness. CPP 14.6(II)(J)1.a.(13).

                Even if we were to consider the documentation provided by

Corrections in its response to Gibson’s July 26, 2019 motion, his claims would

ultimately fail. Gibson was injured on September 9, 2018 but did not file his

grievance until January 4, 2019. As noted in the grievance rejection notice,




3
    Kentucky Corrections Policies and Procedures.



                                               -5-
Gibson’s grievance was filed more than five business days after the incident. R. at

40.

            Based on the foregoing, we affirm the judgment of the Lyon Circuit

Court.


            ALL CONCUR.




BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEES:

Eric L. Gibson, pro se                    Richard D. Lilly
West Liberty, Kentucky                    Frankfort, Kentucky




                                        -6-